DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The claimed invention is considered to be a non-obvious improvement over the invention patented in US 9,045,999 to Badami.  While Badami also teaches a turbine blade monitoring system which monitors the rotating blades with a plurality of sensors (see Fig. 1) and also extracts a dynamic component of a blade passing signal (via extractor 63, see col. 7, ll. 43-47), once this data is extracted from the sensor measurements (and used to calculate various properties), it is compared to an expected value stored in a database (col. 8, ll. 45-64).  The claimed invention however, extracts a dynamic components from a sensor measurement, and then compares the dynamic components from individual sensors to make a determination of blade damage.  While the prior art uses data extracted from blade monitoring sensors to then calculate a property of the blade which may then be compared to a stored value, the instant invention compares the extracted dynamic component from the sensor data which, as disclosed is simpler to implement, rendering the modification non-obvious.  Both independent claims 1 and 7 contain limitations relating to this function and the amendments to claim 7 have obviated the rejection under 35 USC 112(b) because the claim scope is now defined as the detection components and does not include the structures being monitored.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/Examiner, Art Unit 3745           

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745